Citation Nr: 1135643	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  10-47 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1953 to December 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, in pertinent part, denied service connection for tinnitus.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has tinnitus that is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  
The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Here, the Veteran contends that he has tinnitus as a result of in-service acoustic trauma.  His DD 214 shows that his military occupational specialty (MOS) was explosive ordnance disposal specialist.  In the same rating decision that denied tinnitus, the Veteran was granted service connection for bilateral hearing loss; accordingly, in-service acoustic trauma is conceded.  In this regard, the Board observes that the Veteran's service treatment records (STRs) are among those thought to have been destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See June 2009 NPRC report; July 2009 formal finding as to the unavailability of the Veteran's STRs.
A VA treatment record dated in October 2002 shows that the Veteran complained of tinnitus.  He was afforded a VA audiological examination in June 2009.  At that time, he reported in-service noise exposure from working in bomb disposal as well as post-service noise exposure as a State Trooper with weapons fire during qualifications, using a chainsaw, and occasional hunting.  He indicated that he was unsure of the onset of tinnitus, but that his best estimate was between 10 and 20 years ago.  The examiner opined that it was less likely that the Veteran's tinnitus was the result of his military service.  The rationale was that the Veteran was unsure of the onset and estimated that it was 10 to 20 years earlier, which was 30 plus years after his military service.  

In his January 2010 notice of disagreement, the Veteran revealed that he had had constant ringing in his ears since service; however, it did not become prominent to where it really started to bother him until 10 to 20 years earlier.  A statement from the Veteran's wife received in November 2010 shows that the Veteran complained of ringing in his ears during service, usually after a day on the bomb range.  In his November 2010 substantive appeal, the Veteran explained that, when he reported to the VA examiner that the best estimate of the onset of his tinnitus was 10 to 20 years earlier, he meant that that was the point when it became worse than when he left service.  He also indicated having ringing in his ears after disposing of bombs and that such ringing had continued to the present.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, acoustic trauma from bomb disposal in service has been conceded.  Additionally, post-service evidence shows that the Veteran currently has tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current tinnitus disability.  The Veteran has reported that he has experienced constant tinnitus since service, which worsened 10 to 20 years ago.  The Board acknowledges that the Veteran reported to the VA examiner that his best estimate of the onset of his tinnitus was 10 to 20 years earlier; however, the Board finds the Veteran's explanation that, when he reported the onset to the examiner, he meant that that was when it worsened to the point where it started to bother him credible.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of tinnitus beginning in service and his explanation as to why he reported an estimated onset of 10 to 20 years earlier to the VA examiner.  

Additionally, the Veteran's contentions that his tinnitus began in service are supported by his wife's statement showing that the Veteran complained of ringing in his ears during service.  She is competent to report that the Veteran complained to her of tinnitus in service.  Furthermore, there is no evidence in the record to indicate that she is not credible.  In light of the Veteran's credible explanation as to the reported onset date to the VA examiner, and his wife's competent and credible report that he complained of tinnitus in service, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology since service.  

In reaching this conclusion, the Board acknowledges that the VA examiner provided a negative nexus opinion.  As the negative nexus opinion was premised on the Veteran's report that his best estimate of the onset of his tinnitus was decades after service, and as the Board has determined that it finds the Veteran's explanation as to why he reported an estimate onset of 10 to 20 years earlier credible, the Board finds that such nexus opinion lacks probative value.  Therefore, the medical opinion of record is not probative evidence to support a finding either for or against service connection.

Further, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran's wife has provided a competent and credible report that the Veteran complained of tinnitus in service.  Additionally, the Veteran has provided a credible report that his tinnitus began in service as well as a credible explanation as to why he reported an estimated onset of 10 to 20 years ago to the VA examiner.  As acoustic trauma has been conceded, the Board concludes that the Veteran's and his wife's reports are sufficient to establish a positive nexus. 

Accordingly, in considering the in-service acoustic trauma, the Veteran's and his wife's competent and credible lay statements, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


